765 F.2d 147
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WAI-CHUN WONG, PETITIONER,v.IMMIGRATION AND NATURALIZATION SERVICE, RESPONDENT.
NO. 84-3665
United States Court of Appeals, Sixth Circuit.
5/2/85

ORDER
BEFORE:  ENGEL and KEITH, Circuit Judges, and PHILLIPS, Senior Circuit Judge.


1
On appeal from the decision of the Immigration and Naturalization service,


2
This cause came on to be heard on the record compiled before the Immigration and Naturalization Service, and the briefs and oral arguments of the parties.  Upon due consideration thereof the Court concludes that the findings and decision of the Immigration and Naturalization Service are supported by substantial evidence of the record  as a whole.


3
IT IS ORDERED that the judgment of the Immigration and Naturalization Service in this case be, and it hereby is, affirmed.